Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Nadroski appeals the district court’s order denying his motion for release of superseding grand jury transcripts. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Nadroski No. 4:06-cr-00027-RAJ-JEB-2 (E.D.Va. Jan. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.